Exhibit 10.13

LOGO [g65829img_001.jpg]

Lease Agreement Number TR051905

LEASE AGREEMENT

This Lease Agreement, dated May 19, 2005, by and between FARNAM STREET
FINANCIAL, INC. (the “Lessor”) with an office located at 240 Pondview Plaza,
5850 Opus Parkway, Minnetonka, MN 55343 and TRANSCEND SERVICES, INC. (the
“Lessee”) with an office located at 945 East Paces Ferry Road, Suite 1475,
Atlanta, GA 30326.

Lessor hereby leases or grants to the Lessee the right to use and Lessee hereby
rents and accepts the right to use the equipment listed by serial number and
related services, and software and related services on the Lease Schedule(s)
attached hereto or incorporated herein by reference from time to time
(collectively, the equipment, software and services are the “Equipment”),
subject to the terms and conditions hereof, as supplemented with respect to each
item of Equipment by the terms and conditions set forth in the appropriate Lease
Schedule. The term “Lease Agreement” shall include this Lease Agreement and the
various Lease Schedule(s) identifying each item of Equipment or the appropriate
Lease Schedule(s) identifying one or more particular items of Equipment.

1. TERM: This Lease Agreement is effective from the date it is executed by both
parties. The term of this Lease Agreement, as to all Equipment designated on any
particular Lease Schedule, shall commence on the Installation Date for all
Equipment on such Lease Schedule and shall continue for an initial period ending
that number of months from the Commencement Date as set forth in such Lease
Schedule (the “Initial Term”) and shall continue from year to year thereafter
until terminated. The term of this Lease Agreement as to all Equipment
designated on any particular Lease Schedule may be terminated without cause at
the end of the Initial Term or any year thereafter by either party mailing
written notice of its termination to the other party not less than one-hundred
twenty (120) days prior to such termination date.

2. COMMENCEMENT DATE: The Installation Date for each item of Equipment shall be
the day said item of Equipment is installed at the Location of Installation,
ready for use, and accepted in writing by the Lessee. The Commencement Date for
any Lease Schedule is the first of the month following installation of all the
Equipment on the Lease Schedule, unless the latest Installation Date for any
Equipment on the Lease Schedule falls on the first day of the month, in which
case that is the Commencement Date. The Lessee agrees to complete, execute and
deliver a Certificate(s) of Acceptance to Lessor upon installation of the
Equipment.

3. LEASE CHARGE: The lease charges for the Equipment leased pursuant to this
Lease Agreement shall be the aggregate “Monthly Lease Charge(s)” as set forth on
each and every Lease Schedule executed pursuant hereto (the aggregate “Monthly
Lease Charge(s)” are the “Lease Charges”). Lessee agrees to pay to Lessor the
Lease Charges in accordance with the Lease Schedule(s), and the payments shall
be made at Lessor’s address indicated thereon. The Lease Charges shall be paid
by Lessee monthly in advance with the first full month’s payment due on the
Commencement Date. If the Installation Date does not fall on the first day of a
month, the Lease Charge for the period from the Installation Date to the
Commencement Date shall be an amount equal to the “Monthly Lease Charge” divided
by thirty (30) and multiplied by the number of days from and including the
Installation Date to the Commencement Date and such amount shall be due and
payable upon receipt of an invoice from Lessor. Charges for taxes made in
accordance with Section 4 and charges made under any other provision of this
Lease Agreement and payable by Lessee shall be paid to Lessor at Lessor’s
address specified on the Lease Schedule(s) on the date specified in invoices
delivered to Lessee. If payment, as specified above, is not received by Lessor
on the due date, Lessee agrees to and shall, to the extent permitted by law, pay
on demand, as a late charge, an amount equal to one and one-half percent
(1 1/2%), or the maximum percentage allowed by law if less, of the amount past
due (“Late Charges”). Late Charges shall be charged and added to any past due
amount on the date such payment is due and every thirty (30) days thereafter
until all past due amounts are paid in full to Lessor.

4. TAXES: In addition to the Lease Charges set forth in Section 3, the Lessee
shall reimburse Lessor for all license or registration fees, assessments, sales
and use taxes, rental taxes, gross receipts taxes, personal property taxes and
other taxes now or hereafter imposed by any government, agency, province or
otherwise upon the Equipment, the Lease Charges or upon the ownership, leasing,
renting, purchase, possession or use of the Equipment, whether the same be
assessed to Lessor or Lessee (the “Taxes”). Lessor shall file all property tax
returns and pay all Taxes when due. Lessee, upon notice to Lessor, may, in
Lessee’s own name, contest or protest any Taxes, and Lessor shall honor any such
notice except when in Lessor’s sole opinion such contest is futile or will cause
a levy or lien to arise on the Equipment or cloud Lessor’s title thereto. Lessee
shall, in addition, be responsible to Lessor for the payment and discharge of
any penalties or interest as a result of Lessee’s actions or inactions. Nothing
herein shall be construed to require Lessee to be responsible for any federal or
state taxes or payments in lieu thereof, imposed upon or measured by the net
income of Lessor, or state franchise taxes of Lessor, or except as provided
hereinabove, any penalties or interest resulting from Lessor’s failure to timely
remit such tax payments.

5. DELIVERY AND FREIGHT COSTS: Lessee shall accept delivery of the Equipment and
allow the Equipment to be installed within seven (7) days after delivery.

All transportation charges upon the Equipment for delivery to Lessee’s
designated Location of Installation are to be paid by Lessee. All rigging,
drayage charges, structural alterations, rental of heavy equipment and/or other
expense necessary to place the Equipment at the Location of Installation are to
be promptly paid by Lessee.

6. INSTALLATION: Lessee agrees to pay for the actual installation of the
Equipment at Lessee’s site. Lessee shall make available and agrees to pay for
all costs associated with providing a suitable place of installation and
necessary electrical power, outlets and air conditioning required for operating
the Equipment as defined in the Equipment manufacturer’s installation manual or
instructions. All supplies consumed or required by the Equipment shall be
furnished and paid for by Lessee.



--------------------------------------------------------------------------------

7. RETURN TO LESSOR: On the day following the last day of the lease term
associated with a Lease Schedule (the “Return Date”), Lessee shall cause and pay
for the Equipment on that Lease Schedule to be deinstalled, packed using the
manufacturer’s standard packing materials and shipped to a location designated
in writing by Lessor (the “Return Location”). If the Equipment on the applicable
Lease Schedule is not at the Return Location within ten (10) days of the Return
Date, or Lessee fails to deinstall and ship the Equipment on the Return Date,
then any written notice of termination delivered by Lessee shall become void,
and the Lease Schedule shall continue in accordance with this Lease Agreement.
Irrespective of any other provision hereof, Lessee will bear the risk of damage
from fire, the elements or otherwise until delivery of the Equipment to the
Return Location. At such time as the Equipment is delivered to the Lessor at the
Return Location, the Equipment will be at the risk of Lessor.

8. MAINTENANCE: Lessee, at its sole expense, shall maintain the Equipment in
good working order and condition. Lessee shall enter into, pay for and maintain
in force during the entire term of any Lease Schedule, a maintenance agreement
with the original manufacturer of the Equipment providing for continuous
uninterrupted maintenance of the Equipment (the “Maintenance Agreement”). Lessee
will cause the manufacturer to keep the Equipment in good working order in
accordance with the provisions of the Maintenance Agreement and make all
necessary adjustments and repairs to the Equipment. The manufacturer is hereby
authorized to accept the directions of Lessee with respect thereto. Lessee
agrees to allow the manufacturer full and free access to the Equipment. All
maintenance and service charges, whether under the Maintenance Agreement or
otherwise, and all expenses, if any, of the manufacturer’s customer engineers
incurred in connection with maintenance and repair services, shall be promptly
paid by Lessee. Lessee warrants that all of the Equipment shall be in good
working order operating according to manufacturer’s specification and eligible
for the manufacturer’s standard maintenance agreement upon delivery to and
inspection and testing by the Lessor. If the Equipment is not operating
according to manufacturer’s specification, in good working order and/or eligible
for the manufacturer’s standard maintenance agreement, Lessee agrees to
reimburse Lessor for all costs, losses, expenses and fees associated with such
equipment and the repair or replacement thereof.

9. LOCATION, OWNERSHIP AND USE: The Equipment shall, at all times, be the sole
and exclusive property of Lessor. Lessee shall have no right or property
interest therein, except for the right to use the Equipment in the normal
operation of its business at the Location of Installation, or as otherwise
provided herein. The Equipment is and shall remain personal property even if
installed in or attached to real property. Lessor shall be permitted to display
notice of its ownership on the Equipment by means of a suitable stencil, label
or plaque affixed thereto.

Lessee shall keep the Equipment at all times free and clear from all claims,
levies, encumbrances and process. Lessee shall give Lessor immediate notice of
any such attachment or other judicial process affecting any of the Equipment.
Without Lessor’s written permission, Lessee shall not attempt to or actually:
(i) pledge, lend, create a security interest in, sublet, exchange, trade,
assign, swap, use for an allowance or credit or otherwise; (ii) allow another to
use; (iii) part with possession; (iv) dispose of; or (v) remove from the
Location of Installation, any item of Equipment. If any item of Equipment is
exchanged, assigned, traded, swapped, used for an allowance or credit or
otherwise to acquire new or different equipment (the “New Equipment”) without
Lessor’s prior written consent, then all of the New Equipment shall become
Equipment owned by Lessor subject to this Lease Agreement and the applicable
Lease Schedule.

Any feature(s) installed on the Equipment at the time of delivery that are not
specified on the Lease Schedule(s) are and shall remain the sole property of the
Lessor.

Lessee shall cause the Equipment to be operated in accordance with the
applicable vendor’s or manufacturer’s manual of instructions by competent and
qualified personnel.

10. FINANCING STATEMENT: Lessor is hereby authorized by Lessee to cause this
Lease Agreement or other instruments, including Uniform Commercial Code
Financing Statements, to be filed or recorded for the purposes of showing
Lessor’s interest in the Equipment. Lessee agrees to execute any such
instruments as Lessor may request from time to time.

11. ALTERATIONS AND ATTACHMENTS: Upon prior written notice to Lessor, Lessee
may, at its own expense, make minor alterations in or add attachments to the
Equipment, provided such alterations and attachments shall not interfere with
the normal operation of the Equipment and do not otherwise involve the pledge,
assignment, exchange, trade or substitution of the Equipment or any component or
part thereof. All such alterations and attachments to the Equipment shall become
part of the Equipment leased to Lessee and owned by Lessor. If, in Lessor’s sole
determination, the alteration or attachment reduces the value of the Equipment
or interferes with the normal and satisfactory operation or maintenance of any
of the Equipment, or creates a safety hazard, Lessee shall, upon notice from
Lessor to that effect, promptly remove the alteration or attachment at Lessee’s
expense and restore the Equipment to the condition the Equipment was in just
prior to the alteration or attachment.

12. LOSS AND DAMAGE: Lessee shall assume and bear the risk of loss, theft and
damage (including any governmental requisition, condemnation or confiscation) to
the Equipment and all component parts thereof from any and every cause
whatsoever, whether or not covered by insurance. No loss or damage to the
Equipment or any component part thereof shall impair any obligation of Lessee
under this Lease Agreement, which shall continue in full force and effect except
as hereinafter expressly provided. Lessee shall repair or cause to be repaired
all damage to the Equipment. In the event that all or part of the Equipment
shall, as a result of any cause whatsoever, become lost, stolen, destroyed or
otherwise rendered irreparably unusable or damaged (collectively, the “Loss”)
then Lessee shall, within ten (10) days after the Loss, fully inform Lessor in
writing of such a Loss and shall pay to Lessor the following amounts: (i) the
Monthly Lease Charges (and other amounts) due and owing under this Lease
Agreement, plus (ii) one-hundred (100%) percent of the original cost of the
Equipment subject to the Loss if the loss occurs in the first nine months of the
Initial Term, and, thereafter, the original cost of the Equipment amortized by
the subsequent Monthly Lease Charges received by Lessor during the Initial Term
using an amortization rate of eight hundred and ninety (890) basis points over
the interest rate of the three (3) year United States Treasury Note as reported
by the Federal Reserve on the Commencement Date (collectively, the sum of
(i) plus (ii) shall be the “Casualty Loss Value”). Notwithstanding the
proceeding, if Lessee has provided notice to terminate the applicable Lease
Schedule prior to informing Lessor in writing of a Loss and such Loss is not
covered by insurance proceeds pursuant to Section 13 hereof, then Lessee shall
pay two (2) times the Casualty Loss Value on the Equipment subject to such Loss.
Upon receipt by Lessor of the Casualty Loss Value: (i) the applicable Equipment
shall be removed from the Lease Schedule; and (ii) Lessee’s obligation to pay
Lease Charges associated with the applicable Equipment shall cease. Lessor may
request, and Lessee shall complete, an affidavit(s) that swears out the facts
supporting the Loss of any item of Equipment.

13. INSURANCE: Until the Equipment is returned to Lessor or as otherwise herein
provided, whether or not this Lease Agreement has terminated as to the
Equipment, Lessee, at its expense, shall maintain: (i) property and casualty
insurance insuring the Equipment for its Casualty Loss Value naming Lessor or
its assigns as sole loss payee; and (ii) comprehensive public liability and
third-party property insurance naming Lessor and its assigns as additional

 

Page Number 2 of 5



--------------------------------------------------------------------------------

loss payees. The insurance shall cover the interest of both the Lessor and
Lessee in the Equipment, or as the case may be, shall protect both the Lessor
and Lessee in respect to all risks arising out of the condition, delivery,
installation, maintenance, use or operation of the Equipment. All such insurance
shall provide for thirty (30) days prior written notice to Lessor of
cancellation, restriction, or reduction of coverage. Lessee hereby irrevocably
appoints Lessor as Lessee’s attorney-in-fact to make claim for, receive payment
of and execute and endorse all documents, checks or drafts for loss or damage or
return premium under any insurance policy issued on the Equipment. Prior to
installation of the Equipment, all policies or certificates of insurance shall
be delivered to Lessor by Lessee. Lessee agrees to keep the Equipment insured
with an insurance company which is at least “A” rated by A.M. Best. The proceeds
of any loss or damage insurance shall be payable to Lessor, but Lessor shall
remit all such insurance proceeds to Lessee at such time as Lessee either (i)
provides Lessor satisfactory proof that the damage has been repaired and the
Equipment has been restored to good working order and condition or (ii) pays to
Lessor the Casualty Loss Value. It is understood and agreed that any payments
made by Lessee or its insurance carrier for loss or damage of any kind
whatsoever to the Equipment are not made as accelerated rental payments or
adjustments of rental, but are made solely as indemnity to Lessor for loss or
damage of its Equipment.

14. ENFORCEMENT OF WARRANTIES: Upon receipt of a written request from Lessee,
Lessor shall, so long as this Lease Agreement is in force, take all reasonable
action requested by Lessee to enforce the Equipment manufacturer’s warranties,
expressed or implied, issued on or applicable to the Equipment, which are
enforceable by Lessor in its own name. Lessor shall obtain for Lessee all
service furnished by manufacturer in connection therewith; provided, however,
that Lessor shall not be required to commence any suit or action or resort to
litigation to enforce any such warranty unless Lessee shall first pay to Lessor
in advance all expenses in connection therewith, including attorney’s’ fees.

If any such warranty shall be enforceable by Lessee in its own name, Lessee
shall, upon receipt of written request from Lessor, so long as this Lease
Agreement is in force, take all reasonable action requested by Lessor to enforce
any such warranty, which is enforceable by Lessee in its own name; provided,
however, that Lessee shall not be obligated to commence any suit or action or
resort to litigation to enforce any such warranty unless Lessor shall pay all
expenses in connection therewith.

15. WARRANTIES, DISCLAIMERS AND INDEMNITY: THE LESSOR DOES NOT MAKE ANY
WARRANTIES, EXPRESSED OR IMPLIED, INCLUDING THE WARRANTY OF MERCHANTABILITY OR
FITNESS FOR ANY PARTICULAR PURPOSE. LESSEE ACKNOWLEDGES THAT IT IS NOT RELYING
ON LESSOR’S SKILL OR JUDGEMENT TO SELECT OR FURNISH GOODS SUITABLE FOR ANY
PARTICULAR PURPOSE AND THAT THERE ARE NO WARRANTIES CONTAINED IN THIS LEASE
AGREEMENT. LESSEE ACKNOWLEDGES AND AGREES THAT LESSOR HAS NOT MADE ANY
STATEMENT, REPRESENTATION OR WARRANTY RELATIVE TO THE ACCOUNTING OR TAX ENTRIES,
TREATMENT, BENEFIT, USE OR CLASSIFICATION OF THE LEASE AGREEMENT OR ASSOCIATED
LEASE SCHEDULES. LESSEE ACKNOWLEDGES THAT IT AND/OR ITS INDEPENDENT ACCOUNTANTS
ARE SOLELY RESPONSIBLE FOR (i) ANY AND ALL OF LESSEE’S ACCOUNTING AND TAX
ENTRIES ASSOCIATED WITH THE LEASE AGREEMENT AND/OR THE LEASE SCHEDULES AND
(ii) THE ACCOUNTING AND TAX TREATMENT, BENEFITS, USES AND CLASSIFICATION OF THE
LEASE AGREEMENT OR ANY LEASE SCHEDULE. LESSOR SHALL NOT BE LIABLE FOR DAMAGES,
INCLUDING SPECIAL, INCIDENTAL OR CONSEQUENTIAL DAMAGES ARISING OUT OF OR IN
CONNECTION WITH THE PERFORMANCE OF THE EQUIPMENT OR ITS USE BY LESSEE, AND SHALL
NOT BE LIABLE FOR ANY SPECIAL, INCIDENTAL OR CONSEQUENTIAL DAMAGES ARISING OUT
OF OR IN CONNECTION WITH LESSOR’S FAILURE TO PERFORM ITS OBLIGATION HEREUNDER.
THIS LEASE AGREEMENT IS A “FINANCE LEASE” AS THAT TERM IS DEFINED AND USED IN
ARTICLE 2A OF THE UNIFORM COMMERCIAL CODE. NO RIGHTS OR REMEDIES REFERRED TO IN
ARTICLE 2A OF THE UNIFORM COMMERCIAL CODE WILL BE CONFERRED ON LESSEE.

Lessee agrees that Lessor shall not be liable to Lessee for, and Lessee shall
indemnify, defend and hold Lessor harmless with respect to, any claim from a
third party for any liability, claim, loss, damage or expense of any kind or
nature, whether based upon a theory of strict liability or otherwise, caused,
directly or indirectly, by: (i) the inadequacy of any item of Equipment,
including software, for any purpose; (ii) any deficiency or any latent or other
defects in any Equipment, including software, whether or not detectable by
Lessee; (iii) the selection, manufacture, rejection, ownership, lease,
possession, maintenance, operation, use or performance of any item of Equipment,
including software; (iv) any interruption or loss of service, use or performance
of any item of Equipment, including software; (v) patent, trademark or copyright
infringement; or (vi) any loss of business or other special, incidental or
consequential damages whether or not resulting from any of the foregoing.
Lessee’s duty to defend and indemnify Lessor shall survive the expiration,
termination, cancellation or assignment of this Lease Agreement or a Lease
Schedule and shall be binding upon Lessee’s successors and permitted assigns.

16. EVENT OF DEFAULT: The occurrence of any of the following events shall
constitute an Event of Default under this Lease Agreement and/or any Lease
Schedule:

 

  (1) the nonpayment by Lessee of any Lease Charges when due, or the nonpayment
by Lessee of any other sum required hereunder to be paid by Lessee which
non-payment continues for a period often (10) days from the date when due;

 

  (2) the failure of Lessee to perform any other term, covenant or condition of
this Lease Agreement, any Lease Schedule or any other document, agreement or
instrument executed pursuant hereto or in connection herewith, which is not
cured within ten (10) days after written notice thereof from Lessor;

 

  (3) Lessee attempts to or does remove, transfer, sell, swap, assign, sublease,
trade, exchange, encumber, receive an allowance or credit for, or part with
possession of, any item of Equipment;

 

  (4) Lessee or any guarantor of this Lease Agreement ceases doing business as a
going concern, is insolvent, makes an assignment for the benefit of creditors,
fails to pay its debts as they become due, offers a settlement to creditors or
calls a meeting of creditors for any such purpose, files a voluntary petition in
bankruptcy, is subject to an involuntary petition in bankruptcy, is adjudicated
bankrupt or insolvent, files or has filed against it a petition seeking any
reorganization, arrangement or composition, under any present or future statute,
law or regulation;

 

  (5) without Lessor’s consent, (i) Lessee or any guarantor of this Lease
Agreement sells, conveys, leases, exchanges or transfers all or substantially
all of its assets, (ii) Lessee or any guarantor of this Lease Agreement merges,
consolidates, liquidates, dissolves or combines its assets with any other
entity, or (iii) if Lessee or any guarantor of this Lease Agreement is a
corporation, partnership, limited liability company or other entity, more than
35% of the outstanding equity interests of Lessee or such guarantor are owned
directly or indirectly at any time during the Term of this Lease Agreement by a
person or group of persons other than the person(s) who held all of the
outstanding equity interests on the date of this Lease Agreement;

 

  (6)

any representations or warranties made at any time by Lessee or any guarantor in
this Lease Agreement or in any agreement, statement, certificate, financial or
credit

 

Page Number 3 of 5



--------------------------------------------------------------------------------

 

information provided in connection herewith shall be false or misleading when
made;

 

  (7) Lessee or any guarantor of this Lease Agreement defaults under or
otherwise has accelerated any material obligation, credit agreement, loan
agreement, conditional sales contract, lease, indenture or debenture; or Lessee
or any guarantor of this Lease Agreement defaults under any other agreement now
existing or hereafter made with Lessor, including an Equipment Purchase
Agreement; or

 

  (8) the breach or repudiation by any party thereto of any guaranty,
subordination agreement or other agreement running in favor of Lessor obtained
in connection with this Lease Agreement.

17. REMEDIES: Should any Event of Default occur and be continuing, Lessor may,
in order to protect its interests and reasonably expected profits, with or
without notice or demand upon Lessee, pursue and enforce, alternatively,
successively and/or concurrently, any one or more of the following remedies:

 

  (1) recover from Lessee all accrued and unpaid Lease Charges and other amounts
due and owing on the date of the default;

 

  (2) recover from Lessee from time to time all Lease Charges and other amounts
as and when becoming due hereunder;

 

  (3) accelerate, cause to become immediately due and recover the present value
of all Lease Charges and other amounts due and/or likely to become due hereunder
from the date of the default to the end of the lease term using a discount rate
of six (6%) percent;

 

  (4) cause to become immediately due and payable and recover from Lessee the
Casualty Loss Value of the Equipment;

 

  (5) terminate any or all of the Lessee’s rights, but not its obligations,
associated with the lease of Equipment under this Lease Agreement;

 

  (6) retake (by Lessor, independent contractor, or by requiring Lessee to
assemble and surrender the Equipment in accordance with the provisions of
Section 7 hereinabove) possession of the Equipment without terminating the Lease
Schedule or the Lease Agreement free from claims by Lessee which claims are
hereby expressly waived by Lessee;

 

  (7) require Lessee to deliver the Equipment to a location designated by
Lessor;

 

  (8) proceed by court action to enforce performance by Lessee of its
obligations associated with any Lease Schedule and/or this Lease Agreement;
and/or

 

  (9) pursue any other remedy Lessor may otherwise have, at law, equity or under
any statute, and recover damages and expenses (including attorneys’ fees)
incurred by Lessor by reason of the Event of Default.

Upon repossession of the Equipment, Lessor shall have the right to lease, sell
or otherwise dispose of such Equipment in a commercially reasonable manner, with
or without notice, at a public or private sale. Lessor’s pursuit and enforcement
of any one or more remedies shall not be deemed an election or waiver by Lessor
of any other remedy. Lessor shall not be obligated to sell or re-lease the
Equipment. Any sale or re-lease may be held at such place or places as are
selected by Lessor, with or without having the Equipment present. Any such sale
or re-lease, may be at wholesale or retail, in bulk or in parcels. Time and
exactitude of each of the terms and conditions of this Lease Agreement are
hereby declared to be of the essence. Lessor may accept past due payments in any
amount without modifying the terms of this Lease Agreement and without waiving
any rights of Lessor hereunder.

18. COSTS AND ATTORNEYS’ FEES: In the event of any default, claim, proceeding,
including a bankruptcy proceeding, arbitration, mediation, counter-claim, action
(whether legal or equitable), appeal or otherwise, whether initiated by Lessor
or Lessee (or a debtor-in-possession or bankruptcy trustee), which arises out
of, under, or is related in any way to this Lease Agreement, any Lease Schedule,
or any other document, agreement or instrument executed pursuant hereto or in
connection herewith, or any governmental examination or investigation of Lessee,
which requires Lessor’s participation (individually and collectively, the
“Claim”), Lessee, in addition to all other sums which Lessee may be called upon
to pay under the provisions of this Lease Agreement, shall pay to Lessor, on
demand, all costs, expenses and fees paid or payable in connection with the
Claim, including, but not limited to, attorneys’ fees and out-of-pocket costs,
including travel and related expenses incurred by Lessor or its attorneys.

19. LESSOR’S PERFORMANCE OPTION: Should Lessee fail to make any payment or to do
any act as provided by this Lease Agreement, then Lessor shall have the right
(but not the obligation), without notice to Lessee of its intention to do so and
without releasing Lessee from any obligation hereunder to make or to do the
same, to make advances to preserve the Equipment or Lessor’s title thereto, and
to pay, purchase, contest or compromise any insurance premium, encumbrance,
charge, tax, lien or other sum which in the judgment of Lessor appears to affect
the Equipment, and in exercising any such rights, Lessor may incur any liability
and expend whatever amounts in its absolute discretion it may deem necessary
therefor. All sums so incurred or expended by Lessor shall be due and payable by
Lessee within ten (10) days of notice thereof.

20. QUIET POSSESSION AND INSPECTION: Lessor hereby covenants with Lessee that
Lessee shall quietly possess the Equipment subject to and in accordance with the
provisions hereof so long as Lessee is not in default hereunder; provided,
however, that Lessor or its designated agent may, at any and all reasonable
times during business hours, enter Lessee’s premises for the purposes of
inspecting the Equipment and the manner in which it is being used.

21. ASSIGNMENTS: This Lease Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns.
Lessee, however, shall not assign this Lease Agreement or sublet any of the
Equipment without first obtaining the prior written consent of Lessor and its
assigns, if any. Lessee acknowledges that the terms and conditions of this Lease
Agreement have been fixed in anticipation of the possible assignment of Lessor’s
rights under this Lease Agreement and in and to the Equipment as collateral
security to a third party (“Assignee” herein) which will rely upon and be
entitled to the benefit of the provisions of this Lease Agreement. Lessee agrees
to provide Lessor or its potential assigns with Lessee’s most recent audited and
its most current financial statements. Lessee agrees with Lessor and such
Assignee to recognize in writing any such assignment within fifteen (15) days
after receipt of written notice thereof and to pay thereafter all sums due to
Lessor hereunder directly to such Assignee if directed by Lessor,
notwithstanding any defense, set-off or counterclaim whatsoever (whether arising
from a breach of this Lease Agreement or not) that Lessee may from time to time
have against Lessor. Upon such assignment, the Lessor shall remain obligated to
perform any obligations it may have under this Lease Agreement and the Assignee
shall (unless otherwise expressly agreed to in writing by the Assignee) have no
obligation to perform such obligations. Any such assignment shall be subject to
Lessee’s rights to use and possess the Equipment so long as Lessee is not in
default hereunder.

22. SURVIVAL OF OBLIGATIONS: All covenants, agreements, representations, and
warranties contained in this Lease Agreement, any Lease Schedule, or in any
document attached thereto, shall be for the benefit of Lessor and Lessee and
their successors, any assignee or secured party. Further, all covenants,
agreements, representations, and warranties contained in this Lease Agreement,
any Lease Schedule, or in any document attached thereto, shall survive the
execution and delivery of this Lease Agreement and the expiration or other
termination of this Lease Agreement.

23. CORPORATE AUTHORITY: The parties hereto covenant and warrant that the
persons executing this Lease Agreement and each Lease Schedule on their behalf
have been duly authorized to do so, and this Lease Agreement and any Lease
Schedule constitute

 

Page Number 4 of 5



--------------------------------------------------------------------------------

a valid and binding obligation of the parties hereto. The Lessee will, if
requested by Lessor, provide to Lessor, Certificates of Authority naming the
officers of the Lessee who have the authority to execute this Lease Agreement
and any Lease Schedules attached thereto.

24. LANDLORDS’ AND MORTGAGEES’ WAIVER: If requested, Lessee shall furnish
waivers, in form and substance satisfactory to Lessor, from all landlords and
mortgagees of any premises upon which any Equipment is located.

25. MISCELLANEOUS: This Lease Agreement, the Lease Schedule(s), attached riders
and any documents or instruments issued or executed pursuant hereto will have
been made, executed and delivered in, and shall be governed by the internal laws
(as opposed to conflicts of law provisions) and decisions of, the State of
Minnesota. Lessee and Lessor consent to jurisdiction of any local, state or
federal court located within Minnesota. Venue shall be in Minnesota and Lessee
hereby waives local venue and any objection relating to Minnesota being an
improper venue to conduct any proceeding relating to this Lease Agreement. At
Lessor’s sole election and determination, Lessor may select an alternative
forum, including arbitration or mediation, to adjudicate any dispute arising out
of this Lease Agreement.

This Lease Agreement was jointly drafted by the parties, and the parties hereby
agree that neither should be favored in the construction, interpretation or
application of any provision or any ambiguity. There are no unwritten or oral
agreements between the parties. This Lease Agreement and associated Lease
Schedule(s) constitute the entire understanding and agreement between Lessor and
Lessee with respect to the lease of the Equipment superseding all prior
agreements, understandings, negotiations, discussions, proposals,
representations, promises, commitments and offers between the parties, whether
oral or written. No provision of this Lease Agreement or any Lease Schedule
shall be deemed waived, amended, discharged or modified orally or by custom,
usage or course of conduct unless such waiver, amendment or modification is in
writing and signed by an officer of each of the parties hereto. If any one or
more of the provisions of this Lease Agreement or any Lease Schedule is for any
reason held invalid, illegal or unenforceable, the remaining provisions of this
Lease Agreement and any such Lease Schedule will be unimpaired, and the invalid,
illegal or unenforceable provisions shall be replaced by a mutually acceptable
valid, legal and enforceable provision that is closest to the original intention
of the parties. Lessee agrees that neither the manufacturer, nor the supplier,
nor any of their salespersons, employees or agents are agents of Lessor.

Any notice provided for herein shall be in writing and sent by certified or
registered mail to the parties at the addresses stated on page 1 of this Lease
Agreement.

This Lease Agreement shall not become effective until delivered to Lessor at its
offices at Minnetonka, Minnesota and executed by Lessor. If this Lease Agreement
shall be executed by Lessor prior to being executed by Lessee, it shall become
void at Lessor’s option five (5) days after the date of Lessor’s execution
hereof, unless Lessor shall have received by such date a copy hereof executed by
a duly authorized representative of Lessee.

This Lease Agreement is made subject to the terms and conditions included herein
and Lessee’s acceptance is effective only to the extent that such terms and
conditions are consistent with the terms and conditions herein. Any acceptance
which contains terms and conditions which are in addition to or inconsistent
with the terms and conditions herein will be a counter-offer and will not be
binding unless agreed to in writing by Lessor.

The terms used in this Lease Agreement, unless otherwise defined, shall have the
meanings ascribed to them in the Lease Schedule(s).

26. REPOSSESSION: LESSEE ACKNOWLEDGES THAT, PURSUANT TO SECTION 17 HEREOF,
LESSOR HAS BEEN GIVEN THE RIGHT TO REPOSSESS THE EQUIPMENT SHOULD LESSEE BECOME
IN DEFAULT OF ITS OBLIGATIONS HEREUNDER. LESSEE HEREBY WAIVES THE RIGHT, IF ANY,
TO REQUIRE LESSOR TO GIVE LESSEE NOTICE AND A JUDICIAL HEARING PRIOR TO
EXERCISING SUCH RIGHT OF REPOSSESSION.

27. NET LEASE: This Lease Agreement is a net lease and Lessee’s obligations to
pay all Lease Charges and other amounts payable hereunder shall be absolute and
unconditional and, except as expressly provided herein, shall not be subject to
any: (i) delay, abatement, reduction, defense, counterclaim, set-off, or
recoupment; (ii) discontinuance or termination of any license; (iii) Equipment
failure, defect or deficiency; (iv) damage to or destruction of the Equipment;
or (v) dissatisfaction with the Equipment or otherwise, including any present or
future claim against Lessor or the manufacturer, supplier, reseller or vendor of
the Equipment. To the extent that the Equipment includes intangible (or
intellectual) property, Lessee understands and agrees that: (i) Lessor is not a
party to and does not have any responsibility under any software license and/or
other agreement with respect to any software; and (ii) Lessee will be
responsible to pay all of the Lease Charges and perform all its other
obligations under this Lease Agreement despite any defect, deficiency, failure,
termination, dissatisfaction, damage or destruction of any software or software
license. Except as expressly provided herein, this Lease Agreement shall not
terminate for any reason, including any defect in the Equipment or Lessor’s
title thereto or any destruction or loss of use of any item of Equipment.

28. HEADINGS: Section headings herein are used for convenience only and shall
not otherwise affect the provisions of this Lease Agreement.

IN WITNESS WHEREOF, the parties hereto have caused this Lease Agreement to be
signed by their respective duly authorized representative.

 

Every Term is Agreed to and Accepted:     Every Term is Agreed to and Accepted:
FARNAM STREET FINANCIAL, INC.     TRANSCEND SERVICES, INC. By:  

/s/ Steven C. Morgan

    By:  

/s/ Mark D. Meersman

Print Name:  

Steven C. Morgan

    Print Name:  

Mark D. Meersman

Title:  

President

    Title:  

CFO

Date:  

June 15, 2005

    Date:  

6/10/05

 

Page Number 5 of 5



--------------------------------------------------------------------------------

Rider Number:

  001

Lease Agreement Number:

  TR051905

Lease Schedule Number:

  ALL

Lessee Name:

  TRANSCEND SERVICES, INC.

Lease Dated:

  MAY 19, 2005

INTEREST RATE FLUCTUATION

This Lease Schedule is intended to be a fixed rate lease during the installation
period and from the Commencement Date to the end of the term. The three-year
treasury rate is an integral part of the underlying rate of this lease. The
Lessor and Lessee agree that the rate shall be fixed upon execution of this
Lease and that should the three year treasury note increase between the
execution of this Lease Schedule and the Commencement Date, the rate will be
adjusted on the Commencement Date to reflect such increase and will then be
fixed for the term of this Lease Schedule.

 

Every Term is Agreed to and Accepted:     Every Term is Agreed to and Accepted:
FARNAM STREET FINANCIAL, INC.     TRANSCEND SERVICES, INC.

“LESSOR”

   

“LESSEE”

By:  

/s/ Steven C. Morgan

    By:  

/s/ Mark D. Meersman

Print Name:  

Steven C. Morgan

    Print Name:  

Mark D. Meersman

Title:  

President

    Title:  

CFO

Date:  

June 15, 2005

    Date:  

6/10/05



--------------------------------------------------------------------------------

Rider Number:

  002

Lease Agreement Number:

  TR051905

Lease Schedule Number:

  001

Lessee Name:

  TRANSCEND SERVICES, INC.

Lease Dated:

  MAY 19, 2005

FAIR MARKET PURCHASE

Lessee shall have the option to purchase the Equipment in its physical
possession and on this Lease Schedule at the end of the initial term, in whole
and not in part, on an as-is, where-is basis, for the then determined
mutually-agreed, in-place fair market value (plus applicable taxes) provided
that (i) an Event of Default has not occurred, (ii) Lessor has received all of
the Lease Charges due under the Lease Schedule prior to Lessee exercising this
option to purchase, (iii) Lessor has received written notice of Lessee’s
election to exercise said purchase option not less than one hundred twenty
(120) days prior to the last date of the initial term of this Lease Schedule.

 

Every Term is Agreed to and Accepted:     Every Term is Agreed to and Accepted:
FARNAM STREET FINANCIAL, INC.     TRANSCEND SERVICES, INC.

“LESSOR”

   

“LESSEE”

By:  

/s/ Steven C. Morgan

    By:  

/s/ Mark D. Meersman

Print Name:  

Steven C. Morgan

    Print Name:  

Mark D. Meersman

Title:  

President

    Title:  

CFO

Date:  

June 15, 2005

    Date:  

6/10/05



--------------------------------------------------------------------------------

INCUMBENCY CERTIFICATE

I, Jeanne N. Bateman, Assistant Secretary of Transcend Services, Inc., a
Delaware corporation (the “Company”) do hereby certify that:

 

1. The persons whose names, titles and signatures that appear below (“Authorized
Person”) are duly elected or appointed, qualified and authorized, on behalf of
the Company, to execute and deliver any lease agreement and related documents,
including, but not limited to, lease schedules, documents, riders, certificates
of acceptance by and between Farnam Street Financial, Inc. and the Company
(collectively, the “Lease Documents”);

 

2. The Company shall be bound by any Lease Document that is executed and
delivered by an Authorized Person;

 

3. The execution and delivery of any Lease Document is not prohibited by or in
any manner restricted by the terms of the Company’s certificate of
incorporation, its by-laws, or by any loan agreement, indenture or contract to
which the Company is a party or under which it is bound; and

 

4. The signatures below are the true, correct and genuine signatures of the
below-named persons:

 

Authorized Signature:  

/s/ Mark D. Meersman

    Authorized Signature:      Print Name:  

Mark D. Meersman

    Print Name:     

Title:

 

CFO

   

Title:

    

Authorized Signature:          Authorized Signature:      Print Name:         
Print Name:     

Title:

        

Title:

    

IN WITNESS WHEREOF, the undersigned does hereby execute this Certificate this
19th day of May, 2005.

 

/s/ Jeanne N. Bateman

Assistant Secretary



--------------------------------------------------------------------------------

ADDENDUM NO. 1

This transaction is a true lease and is not intended by the parties as a secured
transaction. Filing is only intended to make the true lease a matter of public
record. Farnam Street Financial, Inc. is the owner of all the equipment
contained on this filing and any and all other equipment now or hereafter the
subject of any lease agreement or lease schedule by and between the parties and
all accessories, attachments, additions, and any substitutions and/or
replacement of the equipment contained on this filing or any lease agreement or
lease schedule between the parties. The lessee has no rights, express or
implied, to sell, exchange, encumber, or otherwise dispose of any equipment
contained on this filing or any lease agreement or lease schedule by and between
the parties. The parties agree that this financing statement covers any and all
equipment now or hereafter the subject of any lease agreement or lease schedule
by and between the parties, including, but not limited to, the following
equipment contained on or subject to:

 

Lease Agreement Number

   TR051905 or

Lease Schedule Number

   001 or

Schedule A attached hereto

  

Together with all substitutions, replacements, accessions, process, rent,
revenue, insurance, and proceeds related to the equipment contained on this
filing or any lease agreement or lease schedule by and between the parties.

 

Every Term is Agreed to and Accepted:     Every Term is Agreed to and Accepted:
FARNAM STREET FINANCIAL, INC.     TRANSCEND SERVICES, INC.

“LESSOR”

   

“LESSEE”

By:  

/s/ Steven C. Morgan

    By:  

/s/ Mark D. Meersman

Print Name:  

Steven C. Morgan

    Print Name:  

Mark D. Meersman

Title:  

President

    Title:  

CFO

Date:  

June 15, 2005

    Date:  

6/10/05